Judgment
Appellants, Victor Febres Colón and Rafael Ruiz Cruz, were accused and convicted of the violation of § 4 of the Bolita Act.
On appeal they assign that the trial court erred (1) in not dismissing the information, since they do not charge a public offense, and (2) in the weighing of the evidence.
We conclude that the court incurred the first error charged and, therefore, appellants’ conviction cannot be upheld. We need not discuss the second error assigned.
Both informations allege that on a certain date, in Santurce, P.R., the defendants “.'. . had in their possession and control material connected with the unlaivful game of bo-lita and/or bolipooU’ (Italics ours.) It is obvious that-this information does not state facts constituting the offense established in § 4 of the Bolita Act (33 L.P.R.A. § 1250), because it does not allege that said material may be utilized or used in the aforesaid unlawful game and that it was connected with the practice thereof. People v. Trinidad Fernández, 93 P.R.R. 877 (1967).
In view of the foregoing, the judgments rendered in this case by the Superior Court, San Juan Part, on April 20, 1964, will be reversed.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice. Mr. Justice Hernández Matos, Mr. Justice Blanco Lugo, Mr. Justice Dávila, and Mr. Justice Ramírez Bages, state that in addition they agree with the concurring opinion delivered by Mr. Justice Pérez Pimentel. Mr. Justice Santana Becerra dissented on the *170grounds stated in his dissenting opinion, in which Mr. Justice Rigau concurs. The Chief Justice did not participate herein.
(s) Luis Negrón Fernández

Chief Justice

I attest:
(s) Joaquín Berríos

Clerk